[J-104-2016]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


M.A.,                                    :   No. 17 WAP 2016
                                         :
                   Appellee              :   Appeal from the Order of the Superior
                                         :   Court entered February 1, 2016 at No. 965
                                         :   WDA 2015, affirming the order of the
              v.                         :   Court of Common Pleas of Allegheny
                                         :   County entered May 26, 2015 at No.
                                         :   FD13-001728-006.
M.G.,                                    :
                                         :
                   Appellant             :




                                      ORDER


PER CURIAM                                     DECIDED: November 15, 2016



        The appeal is DISMISSED as having been improvidently granted.